Case 20-18488-MBK              Doc 621     Filed 01/04/21 Entered 01/04/21 15:31:35     Desc Main
                                          Document     Page 1 of 5




    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY

    Caption in Compliance with D.N.J. LBR 9004-1(b)

    Eitan D. Blanc, Esquire
    Anthony R. Twardowski Esquire (admitted Pro Hac
    Vice)
    Earl M. Forte, Esquire (admitted Pro Hac Vice)
    Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
    2005 Market Street, 16th Floor
    Philadelphia, PA 19103
    215-569-2800
    edblanc@zarwin.com
    artwardowski@zarwin.com
    emforte@zarwin.com

    Counsel for DVL, Inc. and DVL Kearny Holdings, LLC

    In Re:
    CONGOLEUM CORPORATION,                                   Chapter 11

              Debtor. 1                                      Case No. 20-18488 (MBK)

    Bath Iron Works Corporation,
                      Plaintiff                              Adv. Pro. No.: 20-01439 (MBK)


    v.                                                       Judge: Honorable Michael B. Kaplan

    Congoleum Corporation,                                   Hearing Date: January 8, 2020 at 11:00 A.M.
                      Defendant



  OBJECTIONS OF DVL, INC. AND DVL KEARNY HOLDINGS, LLC TO DEBTOR’S
FIRST AMENDED JOINT PLAN OF LIQUIDATION OF CONGOLEUM CORPORATION
 AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF CONGOLEUM
    CORPORATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

1
  The last four digits of the Debtor’s federal tax identification number are 8678. The Debtor’s
corporate headquarters is located at 3500 Quakerbridge Road, Mercerville, New Jersey 08619.
                                                      1
      Case 20-18488-MBK          Doc 621    Filed 01/04/21 Entered 01/04/21 15:31:35             Desc Main
                                           Document     Page 2 of 5



             DVL, Inc. and DVL Kearny Holdings, LLC (together, “DVL”), creditors and parties-in-

      interest in this chapter 11 proceeding of Debtor, Congoleum Corporation (the “Debtor” or

  “Congoleum”), object to the “First Amended Joint Plan of Liquidation of Congoleum Corporation

  and the Official Committee of Unsecured Creditors of Congoleum Corporation Pursuant to Chapter

  11 of the Bankruptcy Code” (the “Plan”) [docket nos. 456].

 I.          Introduction

             Other than as set forth below, while DVL does not per se object to the Plan to the extent it

      proposes a liquidation of the Debtor, DVL objects to the definitions and wording of the Plan to the

      extent they release or enjoin actions again Bath Iron Works Corporation (“BIW”) due to BIW’s prior

      affiliation with the Debtor. BIW and its predecessors should not be provided releases or injunctions

      within the Plan.

             Further, DVL objects strenuously, as it has throughout these proceedings, to those aspects of

      the Plan that relate to or adopt any aspect of the BIW Settlement, 2 which has now been denied by the

  Court orally on January 4, 2021 (with a written opinion to follow). Since the Court has denied the

  Settlement Motion in its entirety, any references thereto in the Plan are improper and must be deleted.

II.          Objections to Plan Provisions and Definitions

             Definition 95 in the Plan includes “Affiliates, subsidiaries” of the Debtor. Plan at 10,

      Bankruptcy Dkt. 456. The definition also includes predecessors. Id. The definition of “Affiliate” in

      definition 3 includes any other Entity that directly or indirectly, through one or more intermediaries,

      controls, is controlled by, or is under common control with, such specified Entity. Plan at 1. As

      described below in section IV, the Debtor and BIW were at one time under common control of a

      parent corporation, and BIW is the successor by merger to entities that were parent corporations of



   2
       Bankruptcy Dkt. 20-8488-MBK Dkt No. 483 et. seq.; Adversary Proceeding Dkt No. 20-01439
                                                        2
       Case 20-18488-MBK          Doc 621     Filed 01/04/21 Entered 01/04/21 15:31:35              Desc Main
                                             Document     Page 3 of 5


       the Debtor.

              Based on the above, BIW may be considered to be a former Affiliate and therefore within the

       definition of a Released Party, as currently defined in the Plan. Further, entities such as Congoleum-

       Nairn, Inc. which may be predecessors of both the Debtor and BIW may fall within the definition of

       a Released Party, even where BIW holds the liabilities flowing from the predecessor entity/entities.

       Released Parties are also specifically mentioned as being covered by the Consensual Third-Party

       Releasees in § D. 2. of the Plan and also the Injunction in § E. of the Plan. Id. Plan at 35-37.

              BIW should not receive a release either directly, or through a release of its predecessors, nor

       should it receive the benefit of the Plan injunction and DVL further objects to the Plan to the extent it

       provides for such relief to BIW as an improper third-party release of BIW. Gillman v. Continental

       Airlines (in re Continental Airlines), 203 F. 3d at 205, 211. Moreover, this Court has granted DVL

       relief from the automatic stay to permit the DVL Lawsuit to proceed. Dkt. No. 618. Accordingly, the

       Plan should specify that DVL may pursue the Debtor (nominally), BIW, and all other liable parties,

       including all applicable insurance proceeds, in the DVL Lawsuit. In re Downey Fin. Corp., 428 B.

       R. 595. 602 (Bankr. D. Del. 2010); In re Scott Wetzel Services, 243 B. R. 802, 804-05 (Bankr. M. D.

       Fla. 1999).

III.        Argument as to the Settlement Motion

            DVL objects to the Plan to the extent the Plan incorporates and/or relies on the settlement

   between BIW and the Debtor, which has now been denied by the Court after extensive briefing and

   argument, which DVL incorporates herein. As such, inclusion of the failed settlement in the Plan is

   improper. DVL was prepared to assert a lengthier objection in line with its arguments against the

   settlement (see e.g. Dkt 572), but those arguments are no longer necessary because the settlement has

   been denied.



                                                          3
      Case 20-18488-MBK       Doc 621    Filed 01/04/21 Entered 01/04/21 15:31:35            Desc Main
                                        Document     Page 4 of 5


IV.       Corporate History


           As recited in the DVL Lawsuit, 3 Congoleum-Nairn, Inc. (“Congoleum-Nairn”) operated a
                                                                                  4
  flooring-manufacturing facility in Kearny, New Jersey (the “Kearny Plant”). Congoleum-Nairn and

  its successors subsequently subdivided the Kearny Plant property into separate parcels and sold them to

  various purchasers, including the DVL Parcel, which was sold in 1960. Congoleum-Nairn thereafter

  went through mergers and name changes, and by 1984, its successor was part of a conglomerate

  headed by the parent company Congoleum Industries, Inc. (“CII”). At that time, the historic liabilities

  from the Kearny Plant rested within a CII subsidiary named “Congoleum Corporation,” which

  has been referred to throughout the DVL Lawsuit as “1984 Congoleum.” See DVL, Inc. v. Congoleum

  Corp., 2018 U.S Dist. LEXIS at * 5. The flooring business was a division within 1984 Congoleum,

  while BIW was a wholly-owned subsidiary of 1984 Congoleum.

           BIW and 1984 Congoleum merged as part of the 1986 transactions, with BIW emerging as

  the surviving corporation expressly inheriting all responsibilities and liabilities of 1984 Congoleum.

  See Articles of Merger of Congoleum Corporation into Bath Iron Works Corporation, BIW022536-

  022540; BIW022540, ¶6. A purchaser, TG Holding, then bought CII and BIW and, after a series of

  name changes and mergers between CII, BIW and the purchaser, present day BIW again became the

  surviving entity. See GGVA Merger Agreement, BIW22000-BIW022137; Certificate of Merger of

  Bath Acquisition Corp into BIW Industries Inc. (formerly Congoleum Industries, Inc.), SA CNGLM

  005340-005345; Articles of Merger of Bath Acquisition Corp. and BIW, Exhibit 15 to deposition of

  J. Gregory Milmoe.




  3
      2:17-CV-04261 United States District Court for the District of New Jersey
  4
      The DVL Parcel is a portion of the former Kearny Plant property.
                                                     4
Case 20-18488-MBK         Doc 621    Filed 01/04/21 Entered 01/04/21 15:31:35          Desc Main
                                    Document     Page 5 of 5




VI.        Conclusion

          The Plan should not be confirmed because the term Released Parties is overbroad and

improperly includes BIW and potentially other former affiliates as well as predecessors of BIW. The

Plant also should not be confirmed due to its incorporation of the BIW Settlement, which has been

denied.

                                                    Respectfully submitted,

 Dated: January 4, 2021                             /s/Eitan D. Blanc
                                                    Eitan D. Blanc, Esq.
                                                    Anthony R. Twardowski, Esq. (admitted
                                                    pro hac vice)
                                                    Earl M. Forte, Esq. (admitted pro hac vice)
                                                    Zarwin Baum DeVito Kaplan Schaer
                                                    Toddy, P.C.
                                                    One Commerce Square
                                                    2005 Market Street, 16th Floor
                                                    Philadelphia, PA 19103
                                                    Tel: (215) 569-2800
                                                    E-mail: edblanc@zarwin.com
                                                    artwardowski@zarwin.com
                                                    emforte@zarwin.com




                                                5
